Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”), is dated as of October 20, 2014,
between Marc Adelson (“Executive”) and Medallion Financial Corporation, a
Delaware corporation (“Company”).

WHEREAS, the Company wishes to employ Executive, and Executive wishes to serve
the Company, in the capacities and on the terms and conditions set forth in this
Agreement.

WHEREAS, if Executive does not sign and deliver a fully executed copy of this
Agreement to the Company on or before October 20, 2014 at 2:00 p.m., all of
terms of this Agreement shall be revoked and rendered unenforceable.

NOW, THEREFORE, it is hereby agreed as follows:

1. Employment.

1.1 Agreement to Employ. Upon the terms and subject to the conditions of this
Agreement, the Company hereby agrees to employ Executive and Executive hereby
agrees to his employment by the Company.

1.2 Employment Period. Unless terminated pursuant to Section 4 hereof, the term
of this Agreement shall commence on a date to be determined by Executive on not
less than five days’ notice to the Company, but in no event later than
November 20, 2014 (“Commencement Date”) and shall continue until one year after
the Commencement Date (“Term”). Upon the conclusion of the Term, Executive shall
remain employed by the Company as an at-will employee. As an at-will employee,
both Executive and the Company have the right to terminate Executive’s
employment at any time, for any reason, with or without Cause or Good Reason (as
those terms are defined below).

2. Position; Duties and Responsibilities.

2.1 General. During the Term, Executive shall serve as the President of the
Company’s asset-based lending division, Medallion Business Credit.
Notwithstanding the title listed above, Executive shall be the primary executive
in charge of the Company’s asset-based lending division reporting to Andrew
Murstein and Brian O’Leary (or their successors). Executive shall have such
duties and responsibilities as are consistent with and customarily assigned to
his position with the Company. Executive shall also have such other reasonable
duties and responsibilities as may from time to time be assigned to him by the
Chief Executive Officer, the President or the Board of Directors (“Board”),
including, without limitation, active membership and participation on the credit
committee of Medallion Business Credit. During Executive’s employment with the
Company, he shall devote his full attention and time to the business and affairs
of the Company and shall carry out such duties and responsibilities faithfully
and to the best of his ability. Executive may also be required to perform such
additional duties within his business expertise for the Company’s subsidiaries
as may be reasonably requested from time to time by the Chief Executive Officer,
the President or the Board.

2.2 Exclusivity. During Executive’s employment with the Company and subject to
the Company’s Code of Conduct, Executive shall not engage in any other business
activities that interfere in any material respect with the duties and
responsibilities of Executive hereunder.

 

LOGO [g890275ex10_1pg01.jpg]



--------------------------------------------------------------------------------

3. Compensation and Related Matters.

3.1 Base Salary. During the Term, the Company shall pay to Executive an annual
base salary (“Base Salary”) of $312,500. The Base Salary shall be payable in
accordance with the normal payroll procedures of the Company. The Base Salary
shall be reviewed by the Board not less than once each fiscal year.

3.2 Annual Bonus. During the Term, Executive shall be eligible to receive an
annual bonus based upon Executive’s level of performance and the overall success
of the Company (“Annual Bonus”). The decision to provide any Annual Bonus and
the amount and terms of any Annual Bonus shall be in the sole and absolute
discretion of the Compensation Committee of the Board; provided, however, for
the fiscal year ending December 31, 2014, Executive shall be entitled to receive
a bonus of $25,000 (“2014 Bonus”), so long as Executive remains employed with
the Company through December 31, 2014, payable to Executive on or before
March 15, 2015 or such earlier date as bonuses are paid to similarly situated
executives of the Company and is subject to applicable tax withholdings.

3.3 Signing Bonus. The Company shall pay Executive a signing bonus in the amount
of $25,000 (“Signing Bonus”). Such amount shall be processed and paid to
Executive with the first payroll after the Commencement Date and is subject to
applicable tax withholdings. Executive shall repay the gross amount of the
Signing Bonus if, during the Term, Executive terminates his employment without
Good Reason (as defined below) or is terminated by the Company for Cause (as
defined below).

3.4 Other Benefits. During the Term, subject to, and to the extent Executive is
eligible under their respective terms, Executive shall be entitled to receive
such benefits as are, or are from time to time hereafter, generally provided by
the Company to its employees (other than those provided under or pursuant to
separately negotiated individual employment agreements or arrangements) under
any retirement plan, group life insurance, medical and dental insurance,
accidental death and dismemberment insurance, short-term disability insurance,
travel accident insurance or other similar plan or program of the Company.

3.5 Expense Reimbursement. The Company shall reimburse Executive in accordance
with its general reimbursement policies for all ordinary and necessary expenses
incurred by Executive on behalf of the Company upon the presentation of
appropriate supporting documentation. The Company shall reimburse Executive in
an amount up to $5,000 (“Fee Reimbursement Amount”) to pay for a portion of
Executive’s legal fees and expenses in connection with this Agreement. Executive
shall provide the Company with evidence of the total amount of his legal fees
and expenses within 14 days of the Commencement Date, and the Company shall pay
a maximum of the Fee Reimbursement Amount to Executive within 14 days of receipt
of such documentation.

3.6 Vacations. Executive shall be entitled to three weeks paid vacation for each
year during his employment with the Company, which vacations shall be taken at
such time or times as shall not unreasonably interfere with Executive’s
performance of his duties under this Agreement.

 

2 LOGO [g890275ex10_1pg02.jpg]



--------------------------------------------------------------------------------

3.7 Stock Options/Restricted Stock.

(a) Executive shall be granted incentive stock options (as defined in
Section 422 of the Internal Revenue Code) (“Options”) to acquire 14,000 shares
of common stock of the Company, at an exercise price per share equal to the
closing price per share on the NASDAQ on the date of grant, which grant date
shall be the later of receipt of approval of the Compensation Committee of the
Board (which shall meet on or before November 7, 2014) or the Commencement Date.
The Options shall be issued pursuant to the Company’s 2006 Employee Stock Option
Plan (“Plan”). The Options shall be subject to vesting based solely upon the
passage of time and Executive’s continued employment with the Company during the
vesting period and shall vest one-third each year commencing on the first
anniversary of the date of grant, subject to accelerated vesting in accordance
with Section 5.1. The Options shall be further governed by the terms of a stock
option agreement entered into between Executive and the Company, in accordance
with the Plan.

(b) Executive shall be granted restricted stock equal to such number of shares
of common stock of the Company as equals the quotient obtained by dividing
100,000 by the closing stock price of shares of the Company’s common stock on
the NASDAQ on the date of grant (“Restricted Stock”), which grant date shall be
the later of receipt of approval of the Compensation Committee of the Board
(which shall meet on or before November 7, 2014) or the Commencement Date. The
Restricted Stock shall be issued pursuant to the Company’s 2009 Employee
Restricted Stock Plan (“Restricted Stock Plan”) and shall be subject to vesting
based solely upon the passage of time and Executive’s continued employment with
the Company during the vesting period and shall fully vest one-third each year,
commencing on the first anniversary of the date of grant, subject to accelerated
vesting in accordance with Section 5.1 herein. The Restricted Stock shall be
further governed by the terms of a restricted stock agreement entered into
between Executive and the Company in accordance with and pursuant to the
Restricted Stock Plan.

3.8 Clawbacks. Any amounts payable under this Agreement (whether in cash,
Options or Restricted Stock), to the extent earned based on financial
performance of the Company, shall be subject to the Company’s ability to recoup
or recover the cash, option or restricted stock award as required by applicable
law or regulation, including, without limitation, Section 304 of the
Sarbanes-Oxley Act of 2002.

4. Termination of Executive’s Employment.

4.1 Termination Without Cause. The Company may, with no less than 14 days’ prior
written notice to Executive, at any time during his employment with the Company
terminate his employment without Cause (as defined below).

4.2 Termination With Cause. The Company may, by written notice to Executive at
any time during his employment with the Company, terminate his employment with
Cause (as defined below). For purposes of this Agreement, “Cause” shall mean, as
determined by the Board, acting reasonably and in good faith: (i) willful acts
of gross misconduct or gross negligence by Executive (x) in the performance of
his duties hereunder or (y) in contravention of the Company’s Code of Ethical
Conduct, Employee Handbook or Rule 38a-l Compliance Manual, (ii) an intentional
and material breach of this Agreement by Executive, other than due to disability
or due to being directed by Andrew Murstein, Brian O’Leary, the Company’s CEO,
President or Board to commit any immoral, illegal or unethical act,
(iii) substantial and continued failure by Executive to perform his duties
hereunder other than due to disability or due to being directed by

 

3 LOGO [g890275ex10_1pg03.jpg]



--------------------------------------------------------------------------------

Andrew Murstein, Brian O’Leary, the Company’s CEO, President or Board to commit
any immoral, illegal or unethical act, which would be materially injurious to
the Company; provided that the Company’s economic performance or failure to meet
any specific projection shall not, in and of itself, constitute “Cause”,
(iv) Executive’s illegal use of drugs (including narcotics) which is, or could
reasonably be expected to become, materially injurious to the reputation or
business of the Company or which materially impairs the performance of
Executive’s duties hereunder, (v) Executive’s conviction by a court of competent
jurisdiction of, or pleading “guilty” or “no contest” to (x) felony fraud,
embezzlement or a crime of a similar nature, or (y) a felony, or
(vi) Executive’s violation of any of the provisions of Section 6, 7, or 8
herein.

Any notice of termination for Cause given by the Company shall specify in
writing in reasonable detail the nature of Executive’s action or inaction that
is the Cause for termination. Executive shall have 30 days to cure, to the
reasonable satisfaction of the Board, any action or inaction charged by the
Company for Cause under (i), (ii) or (iii) above. In the event of a termination
of Executive’s employment for Cause under (iv), (v) or (vi) above, the
Executive’s employment shall terminate immediately upon notice by the Company of
termination for Cause.

4.3 Voluntary Termination by Executive with Good Reason. Executive may terminate
his employment with the Company for Good Reason during his employment with the
Company upon 30 days’ written notice, which notice shall specifically set forth
the nature of such Good Reason. The term “Good Reason” shall mean: (i) the
substantial and material diminution in Executive’s duties, responsibilities,
reporting relationship or position, (ii) without Executive’s consent, the
relocation of Executive’s principal office location more than 50 miles from its
current location, or (iii) the Company’s material breach of any provision of
this Agreement; provided, however, that the term “Good Reason” shall not include
a termination pursuant to Section 4.5 hereof. Notwithstanding the occurrence of
any such event or circumstance above, such occurrence shall not be deemed to
constitute Good Reason hereunder if, within the 30-day notice period, the event
or circumstance giving rise to Good Reason has been fully corrected by the
Company.

4.4 Voluntary Termination by Executive without Good Reason. Executive may, by
written notice to the Company at any time during his employment with the
Company, voluntarily resign without Good Reason from employment with the
Company. The effective date of such resignation shall be the date that is 30
days following the date Executive gives written notice.

4.5 Disability. During the Term, if, as a result of physical or mental
incapacity or infirmity, Executive shall be unable to perform his duties under
this Agreement for period of at least ninety (90) continuous days during any
employment period of 12 consecutive months (each a “Disability Period”), the
Company, by notice to Executive, shall have the right to terminate Executive’s
employment at, as of or after the end of the Disability Period, in accordance
with applicable laws.

4.6 Death. Executive’s employment shall end on the date of Executive’s death.

5. Termination Compensation.

5.1 Termination Without Cause by the Company, or by Executive with Good Reason.
If Executive’s employment is terminated during the Term under Sections 4.1 or
4.3, the Company shall pay to Executive in a lump sum Executive’s accrued but
unpaid Base Salary, as in effect immediately prior to such termination, through
the date of termination. In addition, upon execution of a release of claims in
favor of the Company, its affiliates and their respective

 

4 LOGO [g890275ex10_1pg04.jpg]



--------------------------------------------------------------------------------

officers and directors in a form provided by the Company (“Release”), the
Company: (i) shall continue to pay Executive’s Base Salary until the expiration
date of the Term, (ii) shall continue health benefits payments for Executive
(and his family, if applicable) until the expiration date of the Term, and
(iii) shall pay to Executive a lump sum payment equivalent to two weeks’ salary
for every year Executive has been employed by the Company, not to exceed six
months of his then-current Base Salary. A “Release” shall mean a release
agreement substantially in the Company’s standard form as may be modified from
time to time to comply with federal, state and local laws, and the Company’s
standard policies; provided that the terms of the Release shall be subject to
good faith negotiation. The Release shall not relieve either party with respect
to any rights or obligations set forth in this Agreement which by its terms
specifically survive termination.

If Executive’s employment is terminated after the Term under Sections 4.1 or
4.3, in accordance with the terms of the Release, he shall only be eligible for
the severance benefits described in Section 5.1(iii).

If Executive’s employment is terminated during the Term or after the Term under
Sections 4.1 or 4.3, in accordance with the terms of the Release, all Options
and Restricted Stock previously granted to Executive (including at commencement
of employment and thereafter) shall become immediately vested and exercisable.
The payments set forth in Sections 5.1 (i) and 5.1(ii) shall be payable in
accordance with the normal payroll procedures of the Company. The Company shall
have no obligation to continue any other benefits provided for hereunder past
the date of termination, except as provided by the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) or similar state insurance laws.

5.2 Termination on Account of Death. If Executive’s employment is terminated
under Section 4.6, the Company shall pay to Executive (or his estate) in a lump
sum Executive’s Base Salary through the date of termination. The Company shall
have no obligation to continue any other benefits provided for hereunder past
the date of termination, except as provided by COBRA or similar state insurance
laws.

5.3 Termination on Account of Disability. If Executive’s employment is
terminated during the Term under Section 4.5, the Company shall pay to Executive
in a lump sum Executive’s accrued but unpaid Base Salary as in effect
immediately prior to such termination through the date of termination. In
addition, in accordance with the terms of the Release, the Company: (i) shall
continue to pay Executive’s Base Salary for six months following the
termination, and (ii) shall continue health benefits payments for Executive (and
his family, if applicable) for six months following the termination. The Company
shall have no obligation to continue any other benefits provided for hereunder
past the date of termination, except as provided by COBRA or similar state
insurance laws.

If Executive’s employment is terminated after the Term under Section 4.5, in
accordance with the terms of the Release, the Company: (i) shall continue to pay
Executive’s Base Salary for three months following the termination, and
(ii) shall continue health benefits payments for Executive (and his family, if
applicable) for three months following the termination. The Company shall have
no obligation to continue any other benefits provided for hereunder past the
date of termination, except as provided by COBRA or similar state insurance
laws.

 

5 LOGO [g890275ex10_1pg05.jpg]



--------------------------------------------------------------------------------

5.4 Certain Other Terminations. If Executive’s employment is terminated during
the Term or after the Term under Sections 4.2 or 4.4, the Company shall pay to
Executive in a lump sum Executive’s Base Salary through the dale of termination.
The Company shall have no obligation to continue any other benefits provided for
hereunder past the date of termination, except as provided by COBRA or similar
state insurance laws. If Executive’s employment is terminated during the Term or
after the Term under Sections 4.2 or 4.4, all unvested Options shall be
forfeited.

5.5 Indemnification. During the term of Executive’s employment with the Company
and thereafter, he shall be included under any D&O liability insurance coverage
made available and provided for the benefit of officers and directors of the
Company, as well as any indemnification, defense and reimbursement provisions
contained in the Company’s bylaws or other policies applicable to executive
employees. Rights and benefits under the foregoing shall survive Executive’s
termination of employment for all acts or omissions occurring during Executive’s
employment with the Company.

6. Confidentiality. Executive shall contemporaneously execute and deliver to the
Company a Proprietary Information and Inventions Agreement (“PIIA”); provided,
however, that notwithstanding anything contained in the PIIA to the contrary, in
the event of any inconsistency between the provisions of this Agreement and the
PIIA, the provisions of this Agreement shall control. Further, for purposes of
clarity, Sections VI and VII of the PIIA are expressly superseded by Sections 7
and 8 of this Agreement.

7. Noncompetition.

7.1 Because of the Company’s legitimate business interest as described herein
and the good and valuable consideration offered to Executive, for the period
commencing on the Commencement Date and (i) ending three months after the
termination of Executive’s employment if Executive’s employment is terminated
under Sections 4.1 or 4.3 or (ii) ending six months after the termination of
Executive’s employment if Executive’s employment is terminated under Sections
4.2, 4.4 or 4.5, Executive shall not, directly or indirectly, individually or
jointly, own any interest in, operate, join, control or participate as a
partner, director, principal, officer, or agent of, enter into the employment
of, act as a consultant to, or perform any services for any entity that competes
with or is planning or has undertaken any preparation to compete with the
Company’s asset-based lending division, or any other business of the Company or
its affiliates in which Executive performs services.

7.2 Because of the Company’s legitimate business interest as described herein
and the good and valuable consideration offered to Executive, for the period
commencing on the Commencement Date and ending 12 months after the termination
of Executive’s employment for any reason, Executive shall not, directly or
indirectly, individually or jointly, own any interest in, operate, join, control
or participate as a partner, director, principal, officer, or agent of, enter
into the employment of, act as a consultant to, or perform any services for any
entity that borrowed assets or capital from the Company during Executive’s
employment with the Company.

7.3 Notwithstanding the generality of the foregoing, nothing in Section 7 shall
prohibit Executive from acquiring or holding any issue of stock or securities of
any competitive business, individual, partnership, firm, or corporation
(collectively “Entity”) that has any securities listed on a national securities
exchange or quoted in the daily listing of over-the-counter market securities,
provided that at any one time he does not own more than two percent (2%) of the
voting securities of any such Entity. The obligations of Executive pursuant to
this Section 7 shall

 

6 LOGO [g890275ex10_1pg06.jpg]



--------------------------------------------------------------------------------

survive the expiration or termination of this Agreement. Executive acknowledges
and agrees that the restrictions, limitations and covenants in this paragraph
apply to any geographic area within the United States, and that the Company has
a legitimate business interest and right in prohibiting Executive from competing
with the Company. Executive also acknowledges and agrees that the Company’s
business is not limited by geographic boundaries and that the covenants herein
are reasonable in geographic scope.

8. Nonsolicitation; non-disparagement. Because of the Company’s legitimate
business interest as described herein and the good and valuable consideration
offered to Executive, for the period commencing on the Commencement Date and
ending 12 months after the termination of Executive’s employment for any reason,

(a) Executive shall not (i) hire (directly or indirectly), solicit (other than
by newspaper or other media general solicitation), take away, or otherwise
interfere with the relationship of the Company or its subsidiaries with any
person who is, or within the most recent twelve-month period was, employed by
the Company or otherwise engaged pursuant to a consulting agreement or
independent contractor agreement to perform services for the Company or its
subsidiaries (provided, however, that it is not intended that the limitations
set forth in this Section 8(a)(i) would apply to any third party/non-employee of
the Company that generally provides accounting, legal, valuation, appraisal,
turnaround, financial consulting, quality of earnings evaluations, field
examination and similar services to lenders and/or their borrowers); or (ii)
take away, or otherwise interfere with the relationship of the Company or its
subsidiaries with any person or entity who is, or within the then most recent
12-month period was, a customer, client, prospective customer or prospective
client (prospective customer or prospective client meaning a person or entity
that has been actively pursued by the Company for business purposes) of the
Company’s asset-based lending division, or any other business of the Company or
its affiliates in which Executive performs services. The obligations of
Executive pursuant to this Section 8 shall survive the expiration or termination
of this Agreement. Executive acknowledges and agrees that the restrictions,
limitations and covenants in this paragraph apply to any geographic area within
the United States, and that the Company has a legitimate business interest and
right in prohibiting Executive from soliciting, enticing, inducing or
encouraging employees, former employees, clients and prospective clients of the
Company. Executive also acknowledges and agrees that the Company’s business is
not limited by geographic boundaries and that the covenants herein are
reasonable in geographic scope.

(b) Executive shall not at any time make, publish or communicate to any person
or entity or in any public forum any defamatory or disparaging remarks, comments
or statements concerning the Company or its businesses, or any of its employees,
officers, and existing and prospective customers, suppliers, investors and other
associated third parties. This Section 8(b) does not, in any way, restrict or
impede Executive from exercising protected rights to the extent that such rights
cannot be waived by agreement or from complying with any applicable law or
regulation or a valid order of a court of competent jurisdiction or an
authorized government agency, provided that such compliance does not exceed that
required by the law, regulation or order. Executive shall promptly provide
written notice of any such order to the Company’s General Counsel.

9. Successors; Binding Agreement. This Agreement and all rights of Executive
hereunder shall inure to the benefit of and be enforceable by Executive and
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive should die
while any amounts would still be payable to him hereunder if he had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Executive’s devisee, legatee, or
other beneficiary or, if there be no such beneficiary, to Executive’s estate.

 

7 LOGO [g890275ex10_1pg07.jpg]



--------------------------------------------------------------------------------

10. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

11. Representations of Executive. Executive represents and warrants to the
Company that (a) Executive’s acceptance of employment with the Company and the
performance of his duties hereunder does not (and will not) conflict with or
result in a violation of a breach of, or a default under any contract, agreement
or understanding to which he is a party or is otherwise bound and (b)
Executive’s acceptance of employment with the Company and the performance of his
duties hereunder does not (and will not) violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

12. Miscellaneous.

12.1 Notices. Any notice, consent or authorization required or permitted to be
given pursuant to this Agreement shall be in writing and received by the party
for or to whom intended, at the address of such party set forth below, by
registered or certified mail, postage paid or personally delivered or sent by
facsimile transmission (deemed given upon receipt), or at such other address as
either party shall designate by notice given to the other in the manner provided
herein.

 If to the Company:

 Medallion Financial Corporation

 437 Madison Avenue

 New York, NY 10022

 Attn: President

 Facsimile: 212-328-2121

 If to Executive:

 To his most recent address on file with the Company.

12.2 Taxes. The Company is authorized to withhold (from any compensation or
benefits payable hereunder to Executive) such amounts for income tax, social
security, unemployment compensation and other taxes as shall be necessary or
appropriate in the reasonable judgment of the Company to comply with applicable
laws and regulations.

12.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without reference
to the principles of conflicts of laws therein.

12.4 Headings. All descriptive headings in this Agreement are inserted for
convenience only and shall be disregarded in construing or applying any
provision of this Agreement.

12.5 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

8 LOGO [g890275ex10_1pg08.jpg]



--------------------------------------------------------------------------------

12.6 Severability. If any provision of this Agreement, or any part thereof, is
held to be unenforceable, the remainder of such provision and this Agreement, as
the case may be, shall nevertheless remain in full force and effect.

12.7 Entire Agreement. This Agreement and the PIIA contain the entire agreement
and understanding between the Company and Executive with respect to the subject
matter hereof. This Agreement supersedes any prior agreement between the parties
relating to the subject matter hereof. The terms of this Agreement may not be
modified except by a writing duly executed by Executive and the Company. This
Agreement may not be modified by e-mail.

12.8 Validity. If any covenants or such other provisions of this Agreement are
found to be invalid or unenforceable by a final determination of a court of
competent jurisdiction or an arbitrator, the remaining terms and provisions
hereof shall be unimpaired and enforceable without regard to the invalid or
unenforceable term or provision.

12.9 Construction. The parties have cooperated in the drafting and preparation
of this Agreement. In any construction to be made of this Agreement, it shall
not be construed against either party.

12.10 Remedies.

(a) Executive acknowledges that the Company’s remedy at law for a breach by
Executive of the provisions of Sections 6, 7 or 8 will be inadequate. Executive
further acknowledges that Executive’s agreement to abide by the provisions of
Sections 6, 7 and 8 is a material condition precedent to the Company’s
willingness to employ Executive and enter into this Agreement. Accordingly, in
the event of a breach or threatened breach by Executive of any provision of
Sections 6, 7 or 8, the Company shall be entitled to injunctive relief in
addition to any other remedy it may have.

(b) The parties agree that the restrictions contained in Sections 6, 7 and 8 are
reasonable and that it is Executive’s intention and the intention of the Company
that such restrictions shall be enforceable to the fullest extent permissible by
law. If a court of competent jurisdiction or an arbitrator shall find that any
such restriction is unenforceable, but would be enforceable if some part were
deleted or modified, then such restriction or remedy shall apply with the
deletion or modification necessary to make it enforceable and shall in no way
affect any other provision of this Agreement or the validity or enforceability
of this Agreement.

12.11 Pre-Arbitration Attempts at Dispute Resolution. In the event that any
party believes that another party to this Agreement has breached any of the
provisions of this Agreement (except for circumstances in which the Company is
seeking injunctive relief with respect to Sections 6, 7 or 8 of this Agreement),
the parties shall attempt to resolve the matter informally, by agreement,
through their attorneys. If the matter is not resolved by agreement, any party
to this Agreement may refer it for confidential and binding arbitration under
Section 12.12.

12.12 Arbitration.

(a) In consideration of the Company employing Executive or continuing to employ
Executive and the mutual promises set forth herein, Executive and the Company
agree, for themselves and for their representatives, successors, and assigns,
that, subject to the proviso below, any controversy or claim arising out of or
relating to this Agreement, its enforcement or interpretation, or because of an
alleged breach, default, or misrepresentation in connection with

 

9 LOGO [g890275ex10_1pg09.jpg]



--------------------------------------------------------------------------------

any of its provisions, or arising out of or relating in any way to Executive’s
employment with the Company or termination thereof, shall be settled by final
and binding arbitration in New York County, New York (or such other place as may
be agreed to by the parties) before a single arbitrator, selected in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (“AAA”), in accordance with the procedures
required under New York law; provided, however, that in the event of a claimed
violation of this Agreement, the Company may seek injunctive relief in a court
of competent jurisdiction in order to prevent irreparable harm or preserve the
status quo. Executive and the Company further agree that claims by Executive or
by the Company may only be brought in the party’s individual capacity, and not
as a plaintiff or class member in any purported class or representative
proceeding. In that regard, Executive specifically agrees not to file, initiate
directly or indirectly, join, or participate in any class or collective action.
If a class or collective action is filed purporting to include Executive, then
Executive shall take all steps necessary to refrain from opting in or to opt-out
or otherwise exclude Executive from the action, as appropriate.

(b) To the extent not inconsistent with law, the following shall govern any
arbitration hereunder (which shall take precedence over any contrary rule of the
AAA):

(i) The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court, consistent with applicable
laws. Any award pursuant to said arbitration shall be accompanied by a written
opinion of the arbitrator setting forth the reason for the award, including
findings of fact and conclusions of law. The award rendered by the arbitrator
shall be conclusive and binding upon the parties hereto, and judgment upon the
award may be entered, and enforcement may be sought in, any court of competent
jurisdiction or application may be made to such court for a judicial acceptance
of the award and an order of enforcement.

(ii) Except as provided in this Agreement or as required by law, each party
shall pay its own expenses incurred in connection with arbitration (including,
without limitation, filing fees, administrative costs and attorneys’ fees). If
Executive seeks to arbitrate a claim against the Company, then Executive shall
pay the applicable filing fee, up to the amount Executive would be required to
pay to file the same claims(s) in a New York state or federal court. The
expenses of the arbitrator (including compensation of the arbitrator) shall be
borne equally by the parties. Notwithstanding the foregoing, if any matter of
dispute raised by a party or any defense or objection thereto was unreasonable
or made in bad faith, the arbitrator may assess, as part of the arbitration
award, all or any part of the arbitration expenses of the other party, and the
arbitration fees against the party raising such unreasonable matter of dispute
or defense or objection thereto.

(iii) This predispute resolution agreement covers all matters directly or
indirectly related to Executive’s recruitment, employment, or termination of
employment by the Company, including, but not limited to, alleged violations of
Title VII of the Civil Rights Act of 1964, sections 1981 through 1988 of Title
42 of the United States Code and all amendments thereto, Employee Retirement
Income Security Act of 1974 (“ERISA”), the Americans with Disabilities Act of
1990 (“ADA”), the Age Discrimination in Employment Act of 1967 (“ADEA”), the
Older Workers Benefits Protection Act of 1990 (“OWBPA”), the Fair Labor
Standards Act (“FLSA”), the Occupational Safety and Health Act (“OSHA”), the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), and any and
all claims under federal, state, and local laws against discrimination, but
excluding Worker’s Compensation Claims.

 

10 LOGO [g890275ex10_1pg10.jpg]



--------------------------------------------------------------------------------

(iv) In the event that either party files, and is allowed by the courts to
prosecute, a court action against the other, the plaintiff in such action agrees
not to request, and hereby waives such party’s right to a trial by jury.

(v) If for any reason the arbitration provisions herein are found to be
unenforceable, any action with respect to or arising out of this Agreement shall
be brought and maintained in a state or federal court of competent jurisdiction
located in New York County, and the parties irrevocably consent to the personal
jurisdiction of and venue in such court.

(vi) In construing this Agreement and disputes arising hereunder, the Arbitrator
shall apply the law of the State of New York, without regard to its conflict of
laws principles.

(vii) There shall be a stenographic transcription of the arbitration
proceedings, the costs thereof to be shared equally by the parties.

(viii) Upon an application to a court of competent jurisdiction with respect to
an award rendered by the arbitrator, any court having jurisdiction may enter
judgment upon any award either by confirming the award, or by vacating,
modifying or correcting the award in accordance with applicable New York law.

(ix) This arbitration clause, and its enforcement, shall be governed by the laws
of the State of New York.

(x) EXECUTIVE AND THE COMPANY UNDERSTAND THAT, ABSENT THIS AGREEMENT, THEY WOULD
HAVE THE RIGHT TO SUE EACH OTHER IN COURT, AND THE RIGHT TO A JURY TRIAL, BUT,
BY THIS AGREEMENT, GIVE UP THAT RIGHT AND AGREE TO RESOLVE ANY AND ALL
GRIEVANCES BY ARBITRATION.

12.13 Acknowledgement of Full Understanding. EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

13. Deadline for Executive’s Signature. Executive understands and agrees that if
he does not sign and deliver a fully executed copy of this Agreement on or
before October 20, 2014 at 2:00 p.m., the Company shall have no obligation to
enter into this Agreement, Executive shall not be entitled to receive any of the
consideration provided in this Agreement, and all of the promises and
undertakings in this Agreement shall be null and void.

 

11 LOGO [g890275ex10_1pg11.jpg]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

MEDALLION FINANCIAL CORP. By: LOGO [g890275ex10_1pg12a.jpg] Date: 10/20/14  

 

     

 

Name: Andrew Murstein Title: President MARC ADELSON LOGO
[g890275ex10_1pg12b.jpg] Date: 10/20/14

 

     

 

 

12